REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The prior art (DE Moura et al. US patent 10507793) discloses an alarm safety device and device for expelling attackers for motor vehicles and provide an artificial intelligence processor processing images by means of a public domain algorithm which system uses deep learning with an open code convolution neural network (col. 5, lines 25-59). However, he prior art fails to disclose a method comprising: applying, to a deep neural network (DNN), image data representative of an image of at least one occupant of a vehicle; computing, using the DNN, key point data indicative of key point locations corresponding to the at least one occupant; based at least in part on the key point locations, reconstructing a shape and a volume corresponding to the at least one occupant; estimating a position of the at least one occupant and a size of the at least one occupant based at least in part on the shape and the volume; and performing one or more actions based at least in part on the position and the size of the at least one occupant.  
Nor does the prior art disclose a method comprising: applying, to a first deep neural network (DNN), image data representative of an image of a field of view of an interior of a vehicle including a person; computing, using the first DNN, first data representative of a first location and a first angle associated with a left wrist of the person and a second location and a second angle associated with a right wrist of the person; generating, based at least in part on the first location and the first angle, a first cropped image from the image that correspond to the left hand of the person; generating, based at least in part on the second location and the second angle, a second cropped image from the image that corresponds to the right hand of the person; applying, to a second DNN, second data representative of the first cropped image and the second cropped image; determining, using the second DNN, a first activity corresponding to the left hand and a second activity corresponding to the right hand; and based at least in part on at least one of the first activity or the second activity, performing an action.  
Nor does the prior art disclose a system comprising: a camera having a field of view of an interior of a vehicle including an occupant; one or more processors; and one or more memory devices including instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: applying, to a first deep neural network (DNN), image data representative of a temporal sequence of images over a time window captured using the camera; computing, using the first DNN, first data representative of key points corresponding to the occupant for each image of the temporal sequence of images; generating skeletal models for each of the temporal sequence of images based at least in part on the first data; applying, to a second DNN, second data representative of a tensor corresponding to each of the skeletal models for the temporal sequence of images; Page 88 of 90Non-provisional ApplicationSHB Matter No.: 41651.342137 NVIDIA Matter No.: 20-SC-0042US01 computing, using the second DNN, third data indicative of an activity of the occupant; and performing one or more actions based at least in part on the activity.
These limitations in combination are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (U.S. Patent 11,049,018) disclose a visual sequence learning and more particularly to visual sequence learning using neural networks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661